Citation Nr: 1217445	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  10-20 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to an effective date earlier than July 31, 2009, for a grant of service connection for chronic psychosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from July 1974 to July 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which in part, granted service connection for chronic psychosis and assigned a 100 percent disability rating effective July 31, 2009.  That rating decision also denied service connection for a low back disability.  

In March 2012, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  

There is some question as to whether the appeal for service connection involves a right or a left lumbar strain.  At its core, the Veteran's claim for service connection involves generally a low back disability and the Board has recharacterized this issue above to accurately reflect the nature of the claim.  

This appeal contains a hybrid record; part is in a physical claims folder and in part is in the Virtual VA paperless claims processing system.  


FINDINGS OF FACT

1.  Service treatment records do not reveal any complaints of, diagnosis of, or treatment for, any low back disorder during active service.

2.  Separation examination of the Veteran's spine was normal and she did not report any back symptoms on the Report of Medical History.  

3.  The Veteran has a current diagnosis of lumbosacral strain which was made over three decades after separation from service.

4.  There is no credible evidence linking the Veteran's current low back disability to active service; her report of a continuity of symptomatology is not credible.  

5.  The Veteran's claim for service connection for a psychiatric disability was denied by the RO in an unappealed October 1978 rating decision which is final.  

6.  A July 1987 letter from the Veteran relates to her claim for an extension for the period of eligibility to receive Chapter 34 education benefits; this communication is not a claim to reopen her previously denied claim for service connection for a psychiatric disability.  

7.  The earliest document in the claims file that may be accepted as a claim to reopen the Veteran's claim for service connection for a psychiatric disability is a VA Form 21-527 was received by the RO on August 4, 2009.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).  

2.  The criteria for an effective date earlier than July 31, 2009 for a grant of service connection for chronic psychosis have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.155, 3.156, § 3.400 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A letter dated in August 2009 satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating, with respect to the issues on appeal.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The August 2009 letter also provided notice of what constitutes new and material evidence to reopen the claim with respect to her claim to reopen the previously denied a claim for service connection for a psychiatric disability.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Ultimately, the claim was reopened and service connection granted.  Accordingly, once service connection was granted and a disability rating and effective date was assigned, section 5103(a) notice was no longer required.  Dingess, 19 Vet. App. at 490-91 (2006).  

The Veteran's service treatment records, service personnel records, VA medical treatment records, and private medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  A VA examination of the Veteran was conducted.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Accordingly, the appellant is not prejudiced by a decision at this time.

II.  Back Disability

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record as a whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).

The Veteran claims service connection for a low back disability.  Her service treatment records are complete.  They contain a large volume of treatment records related to treatment of the Veteran's psychiatric symptoms during service as well as a pregnancy during service.  The service treatment records do not reveal any complaints of, diagnosis of, or treatment for, any low back symptoms, or disorder, during active service.  In June 1975, a separation examination of the Veteran was conducted.  Clinical evaluation of her spine was "normal" with no abnormalities noted by the examining physician.  On the accompanying Report of Medical History, she specifically indicated "no" to the question which asked if she had a history of recurrent back pain.  It is important to note that the Veteran did indicate many positive responses to the questions about current symptoms on her Report of Medical History, yet she did not indicate any complaints of back pain.  

Private and VA medical records from 1978 to the present have been obtained.  Most of these records are private medical records related to evaluation and treatment of the Veteran's psychiatric disability.  A few of these records do relate to the Veteran's spine, but do not reveal any diagnosis of a low back disability.  A May 1980 private hospital treatment record reveals that the Veteran reported complaints of abdominal and back cramping.  These symptoms were not related to a low back disability, but rather a gynecological disorder, as symptoms of vaginal bleeding were also reported.  

In July 1982, a chest x-ray examination of the Veteran was conducted with respect to her complaints of symptoms of chest pain.  An incidental finding on the examination was slight scoliosis of the mid-thoracic spine.  This finding was again confirmed in a February 1983 private x-ray report.  

In August 2009, a VA Compensation and Pension examination of the Veteran was conducted.  On initial examination, the Veteran reported generalized pain with her primary complaints being knee pain.  She returned to the examiner later in the day and reported having low back pain which she described as severe with some symptoms of pain radiating down her legs with the right being more predominant.  She specifically denied any trauma, injury, hospitalization, or surgery related to her complaints of low back pain.  Neurologic examination was normal and there was no evidence of muscle atrophy.  X-ray examination of the lumbar spine was "completely within normal limits."  The diagnosis was lumbar back strain.  The examiner indicated that the claims file was not reviewed.  However, the Veteran's report of medical history of her back was of a complete lack of any injury, trauma, or treatment for low back symptoms.  The examiner elicited medical history from the Veteran, which was consistent with that contained in the claims folder; hence, consideration of the claim was made in view of the Veteran's medical history.  Review of the claims file by the examiner would merely have verified this report as being accurate, as there is no indication of any prior medical history of low back symptoms in any of the evidence contained in the claims file. 

VA treatment records dated subsequent to the 2009 Compensation and Pension examination reveal that the Veteran is receiving regular treatment for her service-connected psychiatric disability.  These records do not indicate any complaints of, or treatment for, symptoms of back pain.  These records do note non-psychiatric disorders on medical problem list, but do not indicate any reports of back symptoms.  

In March 2012, the Veteran presented sworn testimony before the undersigned Veterans Law Judge.  She testified that she did not have any back symptoms prior to entering service.  She also  testified that she injured her back during service from both a lifting injury and from a fall.  She testified that she did not seek treatment for back pain during service.  She further testified that she has had low back pain ever since service.  

Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  The Veteran is competent to report symptoms that she experiences symptoms such as low back pain, and that she incurred a low back injury from lifting or a fall that resulted in symptoms of back pain.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  However, such reports are not credible in light of the other evidence of record which fails to show any reported diagnosis or symptoms of low back pain prior to the 2009 Compensation and Pension examination.  Importantly, the large volume of psychiatric treatment records dated from service to the present include some records of inpatient hospitalization.  None of these records documents any complaints of back pain in the listing of other medical conditions which are present.  

There is a current diagnosis of lumbar back strain.  There is no credible evidence of any back injury or symptoms during service or in the three decades from separation from service until the 2009 VA examination was conducted.  The Veteran's reports of low back pain symptoms during service as well as her report of a continuity of symptomatology are not credible in light of the other evidence of record.  The preponderance of the evidence is against the claim for service connection for a low back disability; there is no doubt to be resolved; and service connection is not warranted.

III.  Effective Date

The effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date for the grant of service connection for disability compensation is the "[d]ay following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(b)(2)(i).

The effective date for the grant of service connection for a reopened claim based on submission of new and material evidence after final disallowance is the date of receipt of new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q), (r). 

The effective date of an award of service connection is based upon a variety of factors, including date of claim, date entitlement is shown, and finality of prior decisions.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA").

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim. 38 C.F.R. § 3.155.

A September 2009 RO rating decision reopened the Veteran's claim for service connection for a psychiatric disability and granted service connection.  An effective date of July 31, 2009, was assigned based upon the receipt of a VA Form 21-527 on August 4, 2009, which served as the Veteran's claim to reopen her claim for service connection.  

In October 2009, the Veteran filed a notice of disagreement with the effective date assigned for service connection for her psychiatric disability.  She stated "I disagree with the effective date of July 31, 2009 and believe I am entitled to an earlier effective date from my previous claim that I requested be reopened."  She did not specifically identify the date of any prior communication which she was asserting was this alleged prior claim to reopen.  

The nature of the claim for an earlier effective date for service connection for a psychiatric disability requires a close review of the facts of record.  

The Veteran separated from active military service in June 1975.  Service treatment records did reveal mental health treatment during service including inpatient hospitalizations for "psychotic decompensations."  In July 1978, she filed a claim for service connection for a "nervous condition."  In September 1978, a VA psychiatric Compensation and Pension examination was conducted and the diagnosis was "adult maladjustment to life, inadequate personality, sever with paranoid ideation."  An October 1978 RO rating decision denied the claim for service connection; this rating decision was provided to the Veteran under a cover letter dated November 1978.  The address indicated on the cover letter was a street address in Waco, Texas.  

The Veteran clearly received notice that the October 1978 rating decision denied service connection, because she filed a notice of disagreement (NOD) in November 1978.  On the bottom of the NOD she indicated a new address, a post office box in Waco, Texas.  

In December 1978, the Veteran was mailed a Statement of the Case (SOC) to the mailing address she indicated on her NOD one month earlier.  The Veteran never filed a substantive appeal and the October 1978 RO rating decision denying service connection became final.  

The criteria in effect at the time of the 1978 RO rating decision clearly states that following notification of an initial review and determination by the RO, a notice of disagreement must be filed within one year from the date of mailing of notification, followed by a timely substantive appeal; otherwise, the determination becomes final and is not subject to revision absent new and material evidence.  38 U.S.C. 4005 (1976); 38 C.F.R. 3.104(a), 19.118 (1978).  

Beginning in 1987, the Veteran pursued a claim for an extension of the period of time within which to use her Chapter 34 education benefits.  An extension of the period of time to use her education benefits (delimiting date) was denied and she appealed.  Ultimately, the appeal was denied by the Board in a June 1990 decision.  

In August 2009, the Veteran submitted a VA Form 21-527, Income, Net worth, and Employment Statement, which indicated a psychiatric disability in block 23a.  The RO construed this communication as a claim to reopen the claim for service connection for a psychiatric disability.  Ultimately, service connection was granted and the effective date assigned was based upon the date of receipt of this claim.  

Based on a review of the claims file, the Board finds that the effective date of July 31, 2009, is the earliest effective date assignable for service connection for a psychiatric disability.  This is based upon the date of receipt of the claim to reopen.  

The Veteran and her representative have offered several arguments that an earlier effective date is warranted.  These arguments fall into two general categories:  first that the October 1978 RO rating decision denying service connection did not become final; second that a July 1987 written statement from the Veteran was a claim to reopen or for service connection.

In a March 2011 written statement, the Veteran claimed that in 1978 she moved from Waco to Dallas and admitted herself to Parkland Hospital for psychiatric treatment.  She specifically asserts that she was suffering a "psychotic break" at that time and that she wasn't aware of her rights.  A handwritten note on the back of a VA form 21-4138 dated March 2012 indicates two different addresses at the time of the 1978 RO rating decision.  

The October 1978 RO rating decision denied the claim for service connection.  The Veteran was provided notice under a cover letter dated November 1978.  The address indicated on the cover letter was a street address in Waco, Texas.  The Veteran clearly received notice, because she filed NOD in November 1978.  On the bottom of the NOD she indicated a new address, a post office box in Waco, Texas.  In December 1978, the Veteran was mailed a SOC to the mailing address she indicated on her NOD one month earlier.  The Veteran had until November 1979 to perfect her appeal by filing a substantive appeal; she did not do this.  

Any assertion that the Veteran did not receive the SOC is not supported by the evidence of record; she was mailed the SOC to the exact address she provided on her NOD less than a month earlier.  She asserts that she moved to Dallas and admitted herself to a hospital for psychiatric treatment.  Private hospital treatment records reveal that the Veteran was hospitalized in Dallas for a period of 12 days in April and May 1979.  The diagnosis was borderline personality disorder in an acute psychotic episode.  The need to rule out affective disorder and paranoid schizophrenia were also indicated.  The hospital records indicate improvement upon discharge. 

The record does not support that the Veteran did not receive the SOC, as it was mailed to her last known address within 30 days of the receipt of her NOD.  While she indicates that she moved, the hospital treatment records reveal that the move did not occur for almost four months.  She was hospitalized for psychiatric treatment for a period of 12 days, but she was released and still had over 6 months left to perfect her appeal to the October 1978 rating decision.

Because of the Veteran's arguments, the Board has considered the doctrine of equitable tolling.  The Veteran has argued that she is entitled to an earlier effective date of because she  had a psychotic break and that she wasn't aware of her rights with respect to the 1978 RO rating decision.  

The application of equitable tolling within the context of Veterans law stems from Irwin v. Department of Veterans Affairs, 498 U.S. 89, 111 S.Ct. 453, 112 L.Ed.2d 435 (1990), wherein the Supreme Court held that equitable tolling may be applied to toll a statute of limitations "where the claimant has actively pursued his judicial remedies by filing a defective pleading during the statutory period, or where the complainant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass."  The Supreme Court held that there is a rebuttable presumption that all federal statutes of limitations contain an implied equitable tolling provision.  Id.   

As it applies to the governing statute in this case, 38 U.S.C.A. § 5110, Andrews (Holly) v. Principi, 351 F.3d 1134, 1137-38 (Fed. Cir. 2003) held that equitable tolling, which may be applied to a statute of limitations, does not apply to section 5110 as it does not contain a statute of limitations but merely prescribes when benefits may begin and provides for an earlier effective date under certain limited circumstances. 

The following year Barrett v. Principi, 363 F.3d 1316 (2004) expanded equitable tolling to apply not only where the claimant has been "induced or tricked by his adversary's misconduct" but also where his or her "failure to file was the direct result of a mental illness that rendered him or her incapable of 'rational thought or deliberate decision making.'"  As Barrett dealt with the statute of limitation for filing appeals to the Court from decisions of the Board under 38 U.S.C.A. § 7266, it did not reverse Andrews on the point that the effective dates prescribed by 38 U.S.C.A. § 5110 are not statutes of limitation. 

Therefore, the controlling case law, Andrews (Holly) v. Principi, 351 F.3d 1134   (Fed. Cir. 2003), is that equitable tolling does not apply to 38 U.S.C.A. § 5110. As the effective date established for the Veteran's psychiatric disability was based on § 5110, the Board must continue to deny this appeal even with this additional consideration.  Another more recent decision of the Federal Circuit Court also addressed this issue, cited to Andrews as still good law, and similarly concluded that equitable tolling is not an available remedy to an appellant under § 5110.  See Butler v. Shinseki, 603 F.3d 922 (Fed. Cir. 2010) (per curiam).  Accordingly, the Veteran's equitable tolling argument must fail because she is asking the Board to "waive the express statutory requirements for an earlier effective date", which it cannot do.  See Edwards, 22 Vet. App. at 36- 37, quoting Andrews, 351 F.3d at 1138. Thus, the doctrine of equitable tolling is not for application in this case. 

The Veteran's representative filed a VA Form 9 with respect to the December 1978 SOC.  The representative's basic assertion is that he can perfect an appeal to the 1978 SOC over three decades late because of the recent holding in the case of Henderson ex rel. Henderson v. Shinseki 131 S.Ct. 1197 (2011), which held that the 120-day deadline on filing appeals from a Board decision to the Veterans Court is not jurisdictional.  This case is inapplicable in the instant case as the deadline in question is for perfecting an appeal to the Board within the VA appeals system and does not involve an appeal to the Court.  

The Veteran's representative also asserts as a second argument, that a July 1987 written statement from the Veteran is a claim to reopen her claim for service connection for a psychiatric disability and that VA did not act upon that claim.  The Board disagrees.  

VA is required to look to all communications from the appellant which may be interpreted as applications or claims, both formal and informal, for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see Servello v. Derwinski, 3 Vet. App. 196 (1992).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for an increased disability rating or to reopen a claim.  See 38 C.F.R. § 3.157.  However, the present issue involves the assignment of an effective date for the grant of service connection.  

A June 1987 letter from the Veteran to the RO indicates that she had contacted VA by telephone and was attempting to use her Chapter 34 (VA) education benefits.  She separated from service in 1975 and had 10 years within which to use her education benefits.  This letter indicates that she was seeking an extension of the period of time beyond the 10 year delimiting date to use her education benefits.  

On July 1, 1987, the RO provided the Veteran a notice letter with respect to her application for extension of the delimiting date.  This letter specifically informed her to provide information with respect to the disability she was claiming prevented her from using her education benefits within the allotted period of time.  The Veteran responded to this request in a July 1987 letter.  This letter is a direct response to the RO's request for disability information based on the claim for delimiting date extension.  The Veteran began the letter by stating "I am claiming an emotional (or medical(?) disability  . . ."  The letter then continued for almost 5 pages listing the Veteran's psychiatric, work, and education history from service until the present.  The focus of the letter was on periods of work and psychiatric disability interrupting her efforts to attend school and use her education benefits.  

The Veteran's representative asserts that the July 1978 letter should be construed as a claim for service connection, or to reopen service connection, for a psychiatric disability.  This seriously misrepresents the contents of this letter, which was in direct response to the RO's duty to assist letter with respect to the delimiting date claim.  This letter represents the Veteran's psychiatric disability in the context of causing an inability to complete her education programs. 

Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the veteran to seek benefits must be demonstrated.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  Nor does the "mere presence" of a diagnosis of a specific disorder in a VA medical report establish an intent on the part of the veteran to seek service connection for that disorder.  See Brannon, 12 Vet. App. at 35.  Even when read in the most broad manner, the July 1987 letter from the Veteran cannot be read as asserting a claim to reopen her claim for service connection for a psychiatric disability.  

Thus, July 31, 2009 is the proper effective date for the grant of service connection for a grant of service connection for chronic psychosis.  This is based upon the date of receipt of the claim to reopen in August 2009.  The 1978 RO rating decision was not timely appealed and is final.  No communication between 1978 and 2009 can be construed as a claim to reopen which was not acted upon by VA.  The preponderance of the evidence is against the claim for an earlier effective date; there is no doubt to be resolved; and an earlier effective date is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a low back disability is denied.  

An effective date earlier than July 31, 2009 for a grant of service connection for chronic psychosis is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


